MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) order dismissing petitioner’s appeal.
A review of the administrative record and petitioner’s response to this court’s November 9, 2007 order to show cause demonstrates that there is substantial evidence to support the BIA’s decision that petitioner failed to establish continuous physical presence in the United States for a period of not less than ten years as required for cancellation of removal. See 8 U.S.C. § 1229b(b)(l)(A); Lopez-Alvarado v. Ashcroft, 381 F.3d 847, 851 (9th Cir.2004); Jimenez-Angeles v. Ashcroft, 291 F.3d 594, 602-03 (9th Cir.2002) (holding that the ten years of physical presence requirement for certain aliens and not others does not violate equal protection). Accordingly, this court sua sponte summarily denies this petition for review because the questions raised therein are so. insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam).
All other pending motions are denied as moot. The temporary stay of removal and voluntary departure confirmed by Ninth Circuit General Order 6.4(c) and Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.